Case 5:20-cv-02155-LHK Document 69-1 Filed 06/04/20 Page 1 of 4




   Exhibit A
         Case 5:20-cv-02155-LHK Document 69-1 Filed 06/04/20 Page 2 of 4




                                       John A. Yanchunis Mr. Yanchunis practices in Morgan
                                       & Morgan’s Complex Litigation Group and leads the
                                       National Consumer Class Action Department. Morgan &
                                       Morgan is the largest plaintiffs’ law firm in the country
                                       with approximately 500 lawyers practicing in 50 offices
                                       across 11 states including Florida, California, Georgia,
                                       Indiana, Illinois, Mississippi, Tennessee, Kentucky,
                                       Alabama, Arkansas, Massachusetts, New York,
Pennsylvania, and Massachusetts. Before entering private practice in 1982, Mr. Yanchunis served
for two years as a law clerk for the Honorable Carl O. Bue, Jr., a U.S. District Judge in Houston,
Texas.
        During his career, Mr. Yanchunis has tried numerous cases in state and federal courts,
including one of the largest and longest insurance coverage cases in U.S. history, filed in 1991 by
The Celotex Corporation and its subsidiary, Carey Canada, Inc. During the approximately
seventeen years the case pended, Mr. Yanchunis served as lead counsel for several insurance
companies, regarding coverage for asbestos and environmental claims. The case was tried in three
phases over several years beginning in 1992. Mr. Yanchunis was also lead counsel for these parties
in the subsequent appeals which followed a judgment in favor of his clients.
        As a result of his experience in insurance and complex litigation, beginning in 2005, and
while maintaining his private practice, Mr. Yanchunis served as lead counsel for the Florida
Department of Financial Services and the Florida Department of Insurance Regulation (the
insurance regulators of Florida) in their investigation of the insurance industry on issues
concerning possible antitrust activity and other possible unlawful activities regarding the payment
of undisclosed compensation to insurance brokers. Mr. Yanchunis served as lead regulator counsel
and worked with a core group of state Attorneys General from the National Association of
Attorneys General, which were selected to conduct the investigations. The insurance regulator for
Florida was the only insurance regulator in the group. The litigation filed based on this and related
investigations netted millions of dollars in restitution for Florida consumers and resulted in
significant changes in the way commercial insurance is sold in Florida and across the country.
         In the last several years Mr. Yanchunis’s practice has had a heavy emphasis on privacy
class litigation. In addition to the matters noted in the application, recent privacy, data breach, and
data disclosure class cases in which he has served in leadership include: In re: Capitol One
Consumer Data Sec. Breach Litig., No. 1:19-md-02915 (E.D. Va.) (Co-Lead Counsel); In re:
Equifax, Inc. Customer Data Sec. Breach Litig., No. 1:17-md-02800 (N.D. Ga.) (Plaintiffs’
Steering Committee); In re: Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-md-02752
(N.D. Cal.) (Lead Counsel); In re Office of Pers. Mgmt. Data Breach, 1:15-mc-01394-ABJ
(D.D.C.) (Plaintiffs’ Steering Committee); Jasper Schmidt et al. v. Facebook, Inc., No. C 18-05982
WHA (JSC) (N.D. Cal.) (Co-Lead Counsel); In re Arby’s Rest. Grp., Inc. Litig., 1:17-cv-1035-AT
(N.D. Ga.) (co-liaison counsel); Morrow v. Quest Diagnostics, Inc., 2:17-cv-0948 (D. N.J.) (Lead
Counsel); Walters v. Kimpton Hotel & Rest. Grp., LLC, 3:16-cv-5387-VC (N.D. Cal.) (Lead
Counsel); Torres v. Wendy’s Int’l., LLC, 6:16-cv-210 (M.D. Fla.) (Lead Counsel); In re: Home
Depot Customer Data Sec. Breach Litig., No. 14-md-02583 (N.D. Ga.) (Co-Lead Counsel); In re:
Target Corp. Customer Data Sec. Breach Litig., No. 14-md-02522 (D. Minn.) (Plaintiffs’ Steering
        Case 5:20-cv-02155-LHK Document 69-1 Filed 06/04/20 Page 3 of 4




Committee); Remijas v. Neiman Marcus Grp., LLC, 14-cv-1735 (N.D. Ill.) (Class Counsel); Brady
v. Scotty’s Holdings, LLC, 1:17-cv-01313 (S.D. Ind.) (Co-Lead Counsel); Linnins v. TIMCO
Aviation Services, Inc., 16-cv-486 (M.D.N.C.) (Co-Lead Counsel); Bishop v. Shorter University,
4:15-cv-00033-HLM (N.D. Ga.) (Lead Counsel); Fulton-Green v. Accolade, Inc., 2:18-cv-00274-
GEKP, (E.D. Pa.) (Co-Lead Counsel); Ortiz v. UCLA Health System, No. BC589327 (Cal. Sup.
Ct. Los Angeles Cnty.) (executive committee); Brady v. Scotty’s Holdings, LLC, 1:17-cv-01313
(S.D. Ind.) (Co-Lead Counsel); Nelson v. Roadrunner Transportation Systems, Inc., No. 1:18-cv-
07400 (N.D. Ill.) (Lead Counsel); and Hameed-Bolden v. Forever 21 Retail, Inc. et al., No. 2:18-
cv-03019 (C.D. Cal.) (Lead Counsel).
         As a result of his extensive experience in privacy and data-breach litigation, he regularly
lectures at seminars regarding privacy litigation, including at international conferences, having
spoken recently at the University of Haifa’s 2019 Class Action Conference, in April 2019, in Haifa,
Israel. Mr. Yanchunis also routinely speaks domestically on privacy and cybersecurity related
topics including at: the NetDiligence Cyber Risk Forum in Philadelphia, PA (June 2017); the
Consumer Protection Law Committee Convention in Boca Raton, FL (June 2017); several Harris
Martin seminars, including MDL Conference, Equifax, St. Louis, MO (Nov. 2017), and MDL
Conference Marriott Data Breach Litigation Conference, Miami, FL (Jan. 2019); the New Jersey
Assoc. for Justice, Atlantic City, NJ (May 2018); the Los Angeles Class Action Conference, Costa
Mesa, CA (Jan. 2019); the Class Action Mastery Forum, University of San Diego (Jan. 2019); and
Mass Torts Made Perfect, Las Vegas, Nevada (Oct. 2019). He has also been selected to present at
the 2020 Global Class Actions Symposium’s Privacy/Breach of Data Protection section held at
The Law Society in London, England, in June 2020. Mr. Yanchunis is also a member of the Sedona
Conference, participating in Working Group 11, which focuses on data security and privacy
liability. He also spoke before the Sedona Conference at its February 2019 meeting in Houston,
Texas. Many of these seminars are held for corporations that handle consumer data as a part of
their business operations, insurance companies that provide data breach coverage to those
companies, and for cyber security professionals. Based on his vast experience and long-standing,
notable work in this area, Mr. Yanchunis was recently recognized by Law360 as one of its three
Cybersecurity MVPs. Additionally, in 2016 the National Law Journal selected Mr. Yanchunis as
a Trailblazer in the Area of Cybersecurity & Data Privacy.
        Mr. Yanchunis has also represented The Florida Bar in many capacities. He has served as
an expert for The Florida Bar in the area of class actions and ethics, and also served as special
counsel in the prosecution of individuals for The Unauthorized Practice of Law, often leading to
criminal contempt proceedings. Because of his work in the area of consumer protection, he was
appointed Chair of The Florida Bar’s Consumer Protection Law Committee. He was appointed by
the Florida Supreme Court to serve as a member of The Florida Board of Bar Examiners (FBBE),
on which he served from 1997 to 2002, and he has annually been re-appointed by the Court to
serve as an Emeritus Member where he participates on character and fitness panels of bar
applicants and serves as an arbiter at final hearings.
       Mr. Yanchunis also served as a member of the Board of Directors for The Florida Bar
Foundation, and is a Fellow of The Florida Bar Foundation. He served as Chairman of the Special
Commission on Multi-Jurisdictional Practice, and was a member of the Special Committee on the
Enhancement of the Practice of Law. Mr. Yanchunis was elected to the Board of Governors (BOG)
of The Florida Bar, and was involved with many subcommittees of the BOG, including the Budget
        Case 5:20-cv-02155-LHK Document 69-1 Filed 06/04/20 Page 4 of 4




Committee, Multi-Disciplinary Practice Committee, and Board Review Committee on
Professional Ethics. He has served on The Florida Bar’s Ethics Committee, Standing Committee
on Simplified Forms where he was a member and Vice Chairperson, and the Task Force on the
Unlicensed Practice of Law. He has served as Chairperson, Vice Chairperson, and a member of
the Standing Committee on the Unlicensed Practice of Law. Mr. Yanchunis is a former member
of the Standing Committee on Professionalism, the Continuing Legal Education Committee, the
Public Relations Committee, and the Board of Governors of the Young Lawyers Division of The
Florida Bar.
        In addition to The Florida Bar, Mr. Yanchunis is admitted to practice before: the United
States Supreme Court; the United States Courts of Appeal for the Fifth, Sixth, Seventh, Ninth, and
Eleventh Circuits; and numerous United States District Courts around the country.
       Mr. Yanchunis has been honored with the prestigious “AV” rating by Martindale-Hubbell.
He has also been continuously recognized as a Florida Super Lawyer.
       Mr. Yanchunis received his Bachelor’s degree from the University of Florida. While at the
University of Florida, he was a member of Florida Blue Key and Omicron Delta Kappa. He
received his Doctor of Jurisprudence degree from South Texas College of Law where he attended
school at night while working full time during the day. He graduated magna cum laude, was a
member of the Order of the Lytae, and was Associate Editor-in-Chief of the South Texas College
of Law Journal.
